Filed 2/25/22 P. v. Ervin CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                       B309740

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. No. NA090280)
         v.

FRANK ERVIN et al.,

         Defendants and Appellants.


      APPEAL from judgments of the Superior Court of Los
Angeles County. James D. Otto, Judge. Affirmed.
      Matthew Alger, under appointment by the Court of Appeal
for Defendant and Appellant Frank Ervin.
      Susan K. Shaler, under appointment by the Court of
Appeal, for Defendant and Appellant Shawn Verrette.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and David E. Madeo, Deputy
Attorneys General, for Plaintiff and Respondent.

                                        **********
       Defendants and appellants Frank Ervin and Shawn
Verrette are each serving a life sentence without the possibility of
parole for the special circumstance murder and robbery of
Franklin Robles. Defendants appeal from the orders denying
their respective petitions for resentencing pursuant to Penal
Code section 1170.95.
       We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Ervin, Verrette and a third defendant, Luis Orozco, were
charged with the 2010 special circumstance murder of Franklin
Robles. (Pen. Code, §§ 187, subd. (a), 190.2, subd. (a)(17);
count 1.) They were also charged with robbery (§ 211; count 2),
residential burglary (§ 459; count 3) and conspiracy to commit a
crime (§ 182, subd. (a)(1); count 4). Various firearm use and prior
conviction allegations were also alleged. (Orozco is not a party to
this appeal but filed his own, separate appeal from the denial of
his resentencing petition (People v. Orozco (Feb. 24, 2022,
B306916) [nonpub. opn.]).)
       The first joint trial of Ervin, Verrette and Orozco resulted
in a mistrial due to juror misconduct.
       The retrial proceeded in October 2015. During
deliberations, the jury asked a question about how to proceed on
the firearm use allegations if they were conflicted about whether
Verrette or Ervin was the shooter. After further deliberations,
the jury found all three defendants guilty of murder, robbery and
conspiracy to commit a crime and found true the robbery murder
special circumstance allegation. The jury found true the
allegation a principal was armed in the commission of the
offenses and also found true the allegation that Verrette
personally used a firearm. However, they found not true the




                                 2
allegation that Verrette personally discharged a firearm causing
death. Defendants were acquitted on count 3, residential
burglary. The prior conviction allegations were found true.
       In December 2018, we affirmed defendants’ convictions
after modifying Ervin’s and Verrette’s respective sentences to
reflect imposition of only one life term on count 1 and remanding
for resentencing in light of the passage of Senate Bills 620 and
1393 (2017–2018 Reg. Sess.) during the pendency of that appeal.
(People v. Orozco (Dec. 14, 2018, B276130) [nonpub. opn.].)
       That same year, Senate Bill No. 1437 (2017–2018 Reg.
Sess.) was passed, amending the law regarding felony murder
and the natural and probable consequences doctrine. Senate Bill
1437 also added Penal Code section 1170.95 which sets forth a
procedure whereby certain individuals, including those convicted
of felony murder, could petition for sentencing relief.
Section 1170.95 became effective January 1, 2019. (Stats. 2018,
ch. 1015, § 4.)
       On May 15, 2019, Ervin, with the assistance of counsel,
filed a petition pursuant to Penal Code section 1170.95. Ervin
said he had been convicted of felony murder and requested
resentencing, attesting he was not the actual killer, did not act
with intent to kill and was not a major participant in the
shooting who acted with reckless disregard for human life. The
People filed written opposition.
       On October 27, 2020, defendant Verrette filed a form
petition for resentencing, in propria persona. Verrette said he
had been convicted of felony murder and requested resentencing.
Verrette asked for counsel to be appointed and also attested he
was not the actual killer, did not act with intent to kill and was
not a major participant in the shooting who acted with reckless




                                3
disregard for human life. No written opposition was filed to
Verrette’s petition.
      On November 2, 2020, the same judge who had presided
over the 2015 retrial issued an order summarily denying both
petitions. The court found that neither Verrette nor Ervin had
demonstrated a prima facie case for relief. As to both defendants,
the court reasoned that relief was not available as a matter of law
because the “court file reflects” and the “Court of Appeal
Affirmed” that each of them was “either the actual killer or was a
major participant in the underlying felony and acted with
reckless indifference to human life.” The court also noted the
jury had found true the felony murder special circumstance
allegation.
      Defendants appealed. Ervin requested we take judicial
notice of portions of the record in the prior direct appeal,
including the jury instructions, the closing arguments, the verdict
forms and our 2018 opinion. We grant Ervin’s request and take
judicial notice of the record of conviction.
      We recite the material facts from our 2018 opinion in which
we affirmed defendants’ convictions. (People v. Orozco, supra,
B276130.)
      “April P. was a small-time drug dealer who also helped her
brother deliver and package methamphetamine. April’s brother
had been a major drug dealer in the Lake Elsinore area for over
20 years. In July 2010, he violated his probation and turned
himself in to serve a 30-day sentence. April’s brother intended
for [Robles], another drug dealer and their childhood friend, to
run his business while he served his sentence. Before he left, he
gave [Robles] two cell phones and his remaining supply of
methamphetamine. He asked April to help [Robles] run the




                                4
business until his return.” (People v. Orozco, supra, B276130,
fn. omitted.)
       April described her relationship with Robles “as one of
brother and sister.” (People v. Orozco, supra, B276130.) During
this time, Robles “was on parole, and he kept two homes. One,
located on Franklin Avenue, was where [Robles] told his parole
officer he lived. As a result, he usually did not keep any drugs or
weapons in the Franklin house. The second or ‘safe’ house,
located on Beachwood Avenue, was where [Robles’s] girlfriend
and their son lived. He kept a supply of drugs, money, and
weapons at the Beachwood house.” (Ibid.)
       April was related by marriage to Orozco; her husband’s
brother was married to Orozco’s sister. “April’s brother supplied
methamphetamine to Orozco, a member of the Compton Tortilla
Flats gang known by the moniker ‘Stalker.’ ” (People v. Orozco,
supra, B276130.)
       Orozco and Verrette were childhood friends. “Verrette was
a member of the Looters Park Piru gang, who used the moniker
‘Ace.’ . . . Although they were members of rival gangs, [Verrette
and Orozco] were allowed to maintain a relationship and Orozco
was allowed in Looters Park territory without being harassed.
He often visited Verrette at his home on San Marcos Street in
Looters Park territory. Orozco was seen near Verrette’s home a
few days before [Robles’s] murder.” Defendant “Ervin was known
as Casper and was also a member of the Looters Park Piru gang.
He was a known associate of Verrette’s.” (People v. Orozco,
supra, B276130.)
       Robles “asked April to introduce him to Orozco. April
arranged for the introduction at Orozco’s house on August 3,
2010, and it appeared to go well. The next day, April and




                                 5
[Robles] again met with Orozco in order to give him some drug
samples. On their way back from the meeting, Orozco called
[Robles] and asked if he knew anyone they could ‘jack’ to make
quick money.” (People v. Orozco, supra, B276130.) April testified
the term “jack” meant to rob. Robles “replied he would work on
it.” (Ibid.)
       The following day, Orozco asked Robles again “whether he
knew of someone they could rob. [Robles] suggested Jose, a drug
dealer who supplied methamphetamine to April’s brother. April
overheard the conversation and objected, because she believed
her brother would be upset about it. [Robles] assured her the
drug dealer would not know he was involved because they would
make it appear as if [Robles] was being robbed as well.” (People
v. Orozco, supra, B276130.)
       “On August 6, April arranged for [Robles] to deliver
another sample of methamphetamine to Orozco. At that meeting,
Orozco asked [Robles] for an advance of the drugs and to allow
him to pay for them later. [Robles] refused. Orozco was angry
and asked April to intervene. April did, but with no success.
Despite this disagreement, April believed they planned to go
forward with the robbery.” (People v. Orozco, supra, B276130.)
       “Orozco and [Robles] arranged for the robbery to take place
on August 9, just before Jose planned to leave for Texas with his
family. The day before, April drove [Robles] to Jose’s auto body
shop in Long Beach so [Robles] could place an order for 10 pounds
of methamphetamine. Jose confirmed it would be delivered the
next day.” (People v. Orozco, supra, B276130.)
       On August 9, April drove to Robles’s Franklin Avenue
house to go with him to Jose’s auto body shop. “She left her car
there, and they drove [Robles’s] car to Long Beach.” (People v.




                                6
Orozco, supra, B276130.) April called Orozco and told him they
were on the way. “When they arrived, they parked down the
street from the auto body shop and [Robles] walked to the
entrance to speak with one of the body shop’s employees.” (Ibid.)
He took with him several cell phones and the remote gate opener
to his home, among other items. After he got to the shop, Robles
called April, “who was waiting in the parked car, [and told her]
that Jose would be back in about 10 or 15 minutes and asked her
to call Orozco to determine where he was. Orozco reported he
was ‘stuck at his home boy’s house’ and that he would be there in
a few minutes.” (Ibid.)
       Robles told April to get something to eat. “As April
prepared to leave, she noticed an older model, dark-colored van
parked on the opposite side of the street with its nose towards the
curb. It was dented and had a gray bumper. She also noticed
two African-American men, later identified as Ervin and
Verrette, trying to open the door to a neighboring business with a
screwdriver. She watched them for a few seconds and then
pulled out onto the street. She traveled to the end of the block
and made a u-turn at the intersection. On her way back down
the street, she observed that [Ervin and Verrette] were in the van
and backing up towards the auto body shop, sideswiping a few
cars along the way.” (People v. Orozco, supra, B276130.)
       April drove past Ervin and Verrette. Then, Robles “called
to tell her to come back for some money. She went around the
block to get back to the auto body shop, but as she approached,
she saw [Robles’s] shoes and his feet on the ground behind the
gate of the auto body shop with no one around. April continued
past the shop and onto the freeway, because [Robles] had told her




                                7
to leave if anything went wrong.” (People v. Orozco, supra,
B276130.)
       “The employees of the auto body shop confirmed April’s
account. One of the employees said he recognized [Robles] and
greeted him as he arrived. The employee then went to the back
of the shop to speak with his coworker and call his boss, who told
him to give [Robles] a car. When he returned to the front of the
shop a few minutes later, he saw [Robles] lying face down on the
ground with two African-American men standing over him, one of
whom held a gun and was rifling through [Robles’s] pockets while
the other man held [Robles’s] head.” (People v. Orozco, supra,
B276130.) The employee had some initial difficulty identifying
Verrette from a photographic lineup but eventually identified
Verrette as the man with the handgun. “The employee called his
coworker over; the coworker saw the two men going through
[Robles’s] pockets. The employees also saw an older model purple
van with holes made by a dent puller parked in the driveway of
the auto body shop.” (Ibid.)
       “Upon seeing the employees, Verrette pulled what looked
like a badge from around his neck and ordered, ‘Get out. Police.’
Both employees complied and went to the back office to hide.
They did not believe the men were police officers, however. They
were about to call 911 when they heard three gunshots in quick
succession. They dropped the phone and hid. When they went
back to the front of the shop a few minutes later, [Robles] was
lying face up on the ground with three gunshots to his head. The
employees called 911. [Robles] died shortly thereafter from his
wounds. Forensic evidence showed the gun was a semiautomatic
weapon, which was shot at close range. There were no defensive
wounds.” (People v. Orozco, supra, B276130.)




                                8
      “Meanwhile, April called Orozco in a panic to tell him what
she had seen and he directed her to meet him at a car wash near
the freeway. He arrived in a tan Suburban approximately
30 minutes after she did. April immediately thought something
was wrong because Orozco was wearing black gloves and a black
hooded sweatshirt in 98 degree weather. Orozco told her he
never made it to the auto body shop. He agreed to drive with her
to ensure she got home safely. As they headed to Lake Elsinore,
he instructed her to get off the freeway so they could get rid of
[Robles’s] car. April abandoned it on a residential street and got
into the back of the Suburban, which had followed them.
Orozco’s best friend, also a member of the Compton Tortilla Flats
gang, was driving.” (The friend died in 2011.) (People v. Orozco,
supra, B276130.)
      Once in the Suburban, April recognized Ervin and Verrette
as the two men she had just seen at the auto body shop.
“Verrette sat in the front passenger seat. April sat between
Ervin and Orozco in the back.” (People v. Orozco, supra,
B276130.)
      “Ervin asked for April’s cell phone and removed the
battery, telling her he would return it to her later. He and
Verrette broke down three other cell phones and threw the pieces
out of the window. April asked Orozco what happened to [Robles]
and he responded, ‘he is not coming back.’ At some point, Orozco
also said, he was ‘straight through that fool in sector 8.’ To this,
Verrette responded, ‘Yeah, we did.’ Orozco asked Verrette, ‘are
you cool, Ace?’ Verrette put his hand back to high five Orozco.”
(People v. Orozco, supra, B276130.)
      April told them her car was parked at Robles’s house on
Franklin Avenue. Once they got there, “Orozco opened the gate




                                 9
with the remote that [Robles] had taken with him when he left
April. Orozco unlocked the front door of the house and the men
began to search it with socks on their hands. They eventually
found money in a canister in the kitchen as well as a few laptops
and other items. They took those things. Verrette used a towel
to wipe away the Suburban’s tire tracks from the driveway as
they left.” (People v. Orozco, supra, B276130.)
       Verrette got into April’s car and they followed the
Suburban to Robles’s other home on Beachwood. Somewhere
close to the house, they stopped so Verrette and April could get
into the Suburban and then continued on to Robles’s house.
“When they drove by the Beachwood house, they saw [Robles’s]
son playing outside. April warned Orozco that [Robles’s]
girlfriend would be in the house if her son was outside. He
replied, ‘I’m about to just go inside and crack that bitch up side
the head and tie her up.’ They drove by the house a few more
times, but left without entering when a police car drove up
behind them.” (People v. Orozco, supra, B276130.)
       “They returned to April’s car, and Ervin gave her back her
phone. . . . [April] asked [Orozco] again what happened to
[Robles]. He shook his head and told her he was not coming back.
Orozco instructed her to tell the police she did not know anything
and to say that she was at home all day if they questioned her.
He told her no one would find out what happened because the
men with him had been doing this for a while and knew what
they were doing. He also gave her $600 to buy a new cell phone.
April saw Verrette, who was still in the Suburban, put his finger
over his lips, which April understood as a message to her to keep
quiet. April did not report the crimes to the police because she




                               10
feared for her own safety as well as her family’s.” (People v.
Orozco, supra, B276130.)
       Robles’s “family suspected April was involved in his murder
and gave the police her cell phone number. April’s cell phone
records indicated she was in Long Beach and had contact with
[Robles] on the day he was killed. . . . They searched April’s cell
phone records, which led them to interview Orozco, his best
friend, his daughter, and Ervin’s former girlfriend, among others.
When she was first interviewed by the police, April denied any
knowledge of the murder.” (People v. Orozco, supra, B276130.)
       “On October 7, 2010, April was arrested and charged with
[Robles’s] murder and robbery. She was also found with nine
grams of methamphetamine and charged with possession of
narcotics. The night before her arrest, Orozco’s sister threatened
her to keep quiet. After her arrest, April admitted to the police
that she dropped [Robles] off at the auto body shop and saw two
African-American men in a van there, but refused to provide any
other details about the murder.” (People v. Orozco, supra,
B276130.)
       However, on February 5, 2011, April gave a recorded
statement to the police “describing the events leading to
[Robles’s] murder. She identified Orozco, Ervin, and Orozco’s
best friend from six-pack photographic lineups. On March 14,
she identified Verrette, who was not yet a suspect at the time, as
’Ace’ from a photographic lineup. She also identified the van she
saw at the crime scene. The same day, April entered into a plea
agreement under which she pled guilty to robbery and agreed to
testify at trial in exchange for three years in state prison. Her
account was corroborated by statements from the auto body shop
employees and nearby surveillance video, which showed the car




                                11
she and [Robles] used that day driving in the area. In addition,
her cell phone records showed her travelling” to locations during
timeframes that correlated to the information she had provided
to the police. (People v. Orozco, supra, B276130.)
       “During the investigation, the police became aware of
various telephone numbers the defendants had used. Cell phone
records placed each of the defendant’s cell phones near the auto
body shop at the time of the murder, and the police were able to
track their movements before and afterward.” (People v. Orozco,
supra, B276130.) Verrette’s cell phone records showed it used a
tower near the auto body shop on the morning of Frank’s murder
but was then turned off and its location later in the day could not
be determined. “The police noticed a pattern of telephone calls on
the day of the murder, which showed calls between April’s cell
phone and the cell phone numbers used by Orozco, his best
friend, Verrette, and Ervin.” (Ibid.)
       In the course of their investigation, the police were able to
link the distinctive van seen by April and the two auto body shop
employees to Ervin. (People v. Orozco, supra, B276130.) Ervin’s
then-girlfriend owned the van and “testified that Ervin drove her
van from approximately June 2010 to the end of December 2010.
At some point after the murder, Ervin told his girlfriend not to
drive the van in Long Beach or Compton, but did not explain
why. Ervin told his daughter he stopped driving the van because
he had gotten into trouble with some people he knew. Ervin
changed his hairstyle after his sister told him the police came to
her house asking about him.” (Ibid.)
       “In December 2010, Ervin’s girlfriend saw him with a black
handgun and argued with him about it. She testified it looked
like a nine-millimeter semiautomatic gun. The cartridge casings,




                                12
bullet, and bullet jacket collected from the murder scene were
determined to have been fired from a semiautomatic firearm.”
(People v. Orozco, supra, B276130.) Several months later, “Ervin
brought a black nine millimeter-type semiautomatic handgun to
his girlfriend’s house. She hid it while he was taking a shower.
He became angry when he could not find the gun and threatened
his girlfriend with a fireplace poker, yelling, ‘You stupid bitch.
It’s your fault that I killed that Mexican.’ The next morning,
Ervin’s girlfriend went to the Long Beach Police Department and
spoke to a detective investigating Robles’s murder.” (Ibid.)
       “The police obtained wiretaps for various phone numbers
they had reason to believe belonged to the suspects. To stimulate
conversations for the wiretaps, the police put out bulletins and
news reports with information about the murder, some of which
were false. They also disseminated sketches of the suspects.”
(People v. Orozco, supra, B276130.)
       In some of the calls, “defendants made references to
[Robles’s] murder and that they were apprehensive about the
police investigation. In one, Orozco could be heard speaking in
the background while Verrette was making a call to someone.
He stated that his sister had told him to watch the news and that
bulletins had come out about ‘your murder case.’ ” (People v.
Orozco, supra, B276130.) “Orozco’s family frequently discussed
the police bulletins and the investigation into [Robles’s] murder.”
(Ibid.)
       In calls “between August and October of 2011, Verrette
often vented about the police investigation to Cameron M., his
friend of more than 20 years. During these conversations,
Verrette fretted about the sketches the police were passing out of
the suspects to [Robles’s] murder.” (People v. Orozco, supra,




                                13
B276130.) “Verrette told another friend he had changed his
phone number, and would change it again, because the police
could have used his number to find out who had been in contact
with him. Verrette also indicated he was lying ‘lower than an ant
with chucks on.’ He refused to go to Long Beach because ‘[t]hey
been showing pictures of mutha fuckas and doing all kinds of
shit. I been seeing sketches and shit all kinds of shit over here.’ ”
(Ibid.)
       “On September 27, 2011, a Long Beach Police Department
helicopter repeatedly flew low over the home Verrette shared
with his grandmother. . . . He complained about people coming to
his house to specifically show him the police sketches. After the
helicopters flew over his house, Verrette was recorded telling a
friend that because of an emergency, he may need to cut his hair
and change his appearance.” (People v. Orozco, supra, B276130.)
       Richard Sanchez, a gang investigator with the Los Angeles
County Sheriff’s Department, testified as the prosecution’s gang
expert. “Deputy Sanchez testified generally about gang culture
and gang terminology. He identified the different gangs located
within Compton.” (People v. Orozco, supra, B276130.) Among
other things, he testified “he had known both Orozco and
Verrette since the 1990s. He knew Verrette to have the street
moniker ‘Ace.’ He also understood Verrette was an ‘O.G.,’ known
as an original gangster, or shot caller for the Looters Park Piru
gang. This meant that he had freedom to do things that a
younger member of the gang would not.” (Ibid.) He testified
Orozco was known as “Stalker” and was considered “a shot caller
or ‘O.G.’ within the Compton Tortilla Flats. Detective Sanchez
further testified another gang investigator working in Compton
told him Verrette and Orozco grew up in the same neighborhood




                                 14
and were childhood friends. As a result, they were allowed to
maintain their friendship, despite their gangs’ rivalry. Detective
Sanchez opined that no one would question two O.G. shot callers
from rival gangs committing a crime together. Moreover, the
police might not think to investigate a gang member as an
accomplice in a crime committed by a rival gang member.” (Ibid.)
       “Defendants did not testify. Verrette’s grandmother
provided an alibi for him. She testified Verrette had scheduled a
colonoscopy on August 10 and that she was with him all day on
August 9, the day of [Robles’s] murder, to help him prepare for it.
She explained the doctor had ordered Verrette to drink a gallon of
laxatives by 9:00 p.m. that day as well as complete a fleet enema.
She testified she was with him until 5:30 p.m., at which point his
girlfriend picked him up. The prosecution countered with
testimony from a nurse who confirmed that a patient could begin
to prepare for such a procedure as late as 7:00 or 7:30 p.m. the
night before.” (People v. Orozco, supra, B276130.)
                          DISCUSSION
1.    People v. Lewis (2021) 11 Cal.5th 952
      The trial court summarily denied both petitions in
November 2020, before the Supreme Court decided People v.
Lewis (2021) 11 Cal.5th 952 (Lewis).
      Lewis resolved several principles relevant here.
      Lewis held it is error for a trial court to fail to appoint
counsel to a defendant who has submitted a facially sufficient
petition. (Lewis, supra, 11 Cal.5th at pp. 970, 972–973.) But the
failure to appoint counsel at this stage in the resentencing
proceedings is state law error only, subject to harmless error
analysis under People v. Watson (1956) 46 Cal.2d 818. (Lewis, at
pp. 973–974.) Lewis further explained that “a petitioner ‘whose




                                15
petition is denied before an order to show cause issues has the
burden of showing “it is reasonably probable that if [he or she]
had been afforded assistance of counsel his [or her] petition would
not have been summarily denied without an evidentiary
hearing.” ’ ” (Id. at p. 974.)
       Lewis also reaffirmed that appellate opinions are a part of
the record of conviction, and held they are properly considered by
the court in making a prima facie determination under Penal
Code section 1170.95, subdivision (c). (Lewis, supra, 11 Cal.5th
at p. 972.) However, Lewis cautioned the prima facie inquiry “is
limited” (id. at p. 971) and that “the probative value of an
appellate opinion is case specific, and ‘it is certainly correct that
an appellate opinion might not supply all answers.’ [Citation.]
In reviewing any part of the record of conviction at this
preliminary juncture, a trial court should not engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion’ ” (id. at p. 972).
       But, where “ ‘the record, including the court’s own
documents, “contain[s] facts refuting the allegations made in the
petition,” then “the court is justified in making a credibility
determination adverse to the petitioner.” ’ ” (Lewis, supra,
11 Cal.5th at p. 971.)
2.     The Special Circumstance Finding
       Both Verrette and Ervin argue the trial court erred in
relying on the jury’s true finding on the felony murder special
circumstance allegation in denying relief, because the finding
predated the Supreme Court’s decisions in People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522
(Clark). The retrial here, in October 2015, occurred shortly after
Banks was issued and several months before Clark was decided.




                                 16
      “Banks and Clark provided guidance for determining
whether a defendant was a major participant (Banks) and
exhibited a reckless indifference to human life (Clark),
identifying several considerations, ‘[n]o one of [which] is
necessary, nor is any one of them necessarily sufficient.’ (Banks,
supra, 61 Cal.4th at p. 803; see Clark, supra, 63 Cal.4th at
p. 618.)” (People v. Mejorado (2022) 73 Cal.App.5th 562, 566
(Mejorado).)
     There is split of authority among the Courts of Appeal as to
whether a pre-Banks and pre-Clark felony murder special
circumstance finding precludes a defendant from making a prima
facie showing of eligibility for resentencing relief. (Compare
People v. Gomez (2020) 52 Cal.App.5th 1, 17, review granted
Oct. 14, 2020, S264033 [concluding that remedy for special
circumstance is a petition for habeas corpus], with People v.
Smith (2020) 49 Cal.App.5th 85, 94, review granted July 22,
2020, S262835 [concluding special circumstance finding is not a
categorical bar to resentencing relief].) The Supreme Court is
currently considering the issue. (People v. Strong (Dec. 18, 2020,
C091162) [nonpub. opn.], review granted Mar. 10, 2021,
S266606.)
       As we recently said in Mejorado, pending guidance from the
Supreme Court, we adopt the reasoning of Smith and the cases
that have followed it and conclude that a felony murder special
circumstance finding “is not a categorical bar to resentencing
relief in every case as a matter of law.” (Mejorado, supra,
73 Cal.App.5th at p. 571.)
       The trial court here did not rely exclusively on the jury’s
true finding on the special circumstance allegation in denying
defendants’ petitions. The fact the court noted it as part of the




                                 17
basis for its decision does not warrant a reversal as defendants
seem to suggest. We must consider the balance of the court’s
orders denying relief to each defendant.
3.    Defendant Verrette
      Verrette contends the trial court committed error in
denying his petition without appointing counsel and in making a
factual determination at the prima facie stage. He further
contends the court denied him due process by relying on our prior
2018 opinion which he contends contains errors with respect to
the jury’s findings on the firearm use allegations.
       We agree the court committed error in failing to appoint
counsel, but the error was harmless. (Lewis, supra, 11 Cal.5th at
p. 974.) Verrette has failed to show that, if he had been
appointed counsel, his petition would not have been summarily
denied. The record of conviction contains facts refuting the
allegations Verrette made in his petition. The facts establish his
ineligibility as a matter of law. (Id. at p. 971; accord, Mejorado,
supra, 73 Cal.App.5th at p. 572 [error in failing to appoint
counsel is harmless “if we can determine that the record of
conviction ‘ “ ‘contain[s] facts refuting the allegations made in the
petition’ ” ’ ”].)
       Under current law, in light of the amendments effected by
Senate Bill 1437, felony murder liability may be imposed only if
one of the following is proven, “(1) The person was the actual
killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was
a major participant in the underlying felony and acted with
reckless indifference to human life.” (Pen. Code, § 189, subd. (e);




                                 18
see also People v. Gentile (2020) 10 Cal.5th 830, 842 & Mejorado,
supra, 73 Cal.App.5th at p. 567.)
      The facts and evidence described in our 2018 opinion
demonstrate that Verrette was either the actual shooter, or aided
and abetted Ervin in the shooting, or was a major participant
who acted with reckless indifference to human life in the robbery
and murder of Robles.
       That the jury was unsure whether Verrette or Ervin was
the one who pulled the trigger does not undermine the otherwise
uncontroverted evidence that Robles was brutally shot three
times in the head at close range, and that moments before the
fatal shots were fired, Verrette was seen holding a handgun and
standing over Robles while Ervin was holding him down on the
ground. The record of conviction therefore unequivocally refutes
the allegations in Verrette’s petition and denial was therefore
warranted.
       As for Verrette’s contention our 2018 opinion, upon which
the trial court relied, erroneously described the jury findings on
the firearm use allegations, it is not correct. The general
statement in the opinion to which defendant eludes, that the
firearm allegations as to count 1 were all found true, was
clarified in that same paragraph with the statement that the
allegations found true were that a principal used a firearm in the
commission of the offenses and that Verrette personally used a
firearm within the meaning of Penal Code section 12022.53,
subdivision (b). There was no denial of due process.
4.     Defendant Ervin
       Ervin, who filed his petition with the assistance of counsel,
contends the court committed error by making a factual
determination at the prima facie stage and relying on facts not




                                 19
contained in his petition. He also argues the evidence in the
record is insufficient to establish as a matter of law that he was
the actual killer or a major participant who acted with reckless
disregard under the law as amended by Senate Bill 1437. We
disagree.
       As to first point, as we already explained above, Lewis held
the record of conviction may be considered by the trial court in
making a prima facie determination.
       Ervin’s contention the record fails to establish his
ineligibility as a matter of law is also without merit. Ervin
contends there is no evidence he was the shooter. He also
suggests the only permissible inference from the record is that
Robles was shot spontaneously when he unexpectedly resisted,
and that any other inference is based purely on speculation. This
is a not an accurate characterization of the record.
       As we already explained above, the jury may have been
unsure whether Verrette or Ervin was the one who pulled the
trigger, but the evidence is uncontroverted that both Ervin and
Verrette were direct participants in the brutal shooting of Robles.
The witness testimony placed the gun in Verrette’s hands, but
the balance of the evidence demonstrates Ervin aided and
abetted the shooting and was a major participant who acted with
reckless indifference as defined under current law.
       “Reckless indifference to human life is ‘implicit in
knowingly engaging in criminal activities known to carry a grave
risk of death.’ [Citation.] Examples include ‘ . . . the robber who
shoots someone in the course of the robbery, utterly indifferent to
the fact that the desire to rob may have the unintended
consequence of killing the victim as well as taking the victim’s
property.’ [Citation.] Reckless indifference ‘encompasses a




                                20
willingness to kill (or to assist another in killing) to achieve a
distinct aim, even if the defendant does not specifically desire
that death as the outcome of his actions.’ ” (In re Scoggins (2020)
9 Cal.5th 667, 676–677.)
      The record of conviction refutes the allegations in Ervin’s
petition as a matter of law and denial was therefore warranted.
                           DISPOSITION
       The order denying defendant and appellant Frank Ervin’s
petition for resentencing is affirmed.
      The order denying defendant and appellant Shawn
Verrette’s petition for resentencing is affirmed.



                        GRIMES, Acting P. J.

      WE CONCUR:

                        WILEY, J.



                        HARUTUNIAN, J.*




*
      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 21